Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-20 filed December 11, 2020 are pending in which claims 1, 8, and 15 are in independent forms.

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 12/11/2020 has been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over BARTOS et al. United States Patent Publication No. 2016/0226904 in view of Patel et al. United State Patent Publication No. 2009/0193486 and further in view of Burkule et al. United States Patent Publication No. 2021/0117406.
  
As per claims 1, 8, and 15:
BARTOS et al. teach (A) method comprising: 
identifying inodes of a first group of files in a clustered file system based on a cyber-resiliency for the clustered file system(Par. 100,118: ( The security system determines that an incident is clustered into a particular incident cluster (Par. 100)) and ( The incident origin node identifies a node or a group of nodes that launched an attack by a cyber-attack (Par. 118))); 
BARTOS et al. do not explicitly disclose for the grouping the inodes based on a buffer size allocated to a FSCK (File System Consistency Check) operation for the clustered file system.  However, Patel et al. teach a method,
grouping the inodes based on a buffer size allocated to a FSCK (File System Consistency Check) operation for the clustered file system(See Patel et al. Par. 65 and 123-130: (The files would be grouped and organized into folder (Par. 65)) and (The consistency check would be performed based on the total size of files).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in BARTOS et al. to have the grouping the inodes based on a buffer size allocated to a FSCK (File System Consistency Check) operation for the clustered file system.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of BARTOS et al. and Patel et al. before him/her, to modify the system of BARTOS et al. to include the grouping the inodes based on a buffer size allocated to a FSCK (File System Consistency Check) operation for the clustered file system of Patel et al., since it is suggested by Patel et al. such that, the method provides consistency check and reports any problems with the device and file system (See Patel et al. Par. 128).
BARTOS et al. as modified do not explicitly disclose for the in response to the buffer size being greater than a total size of the inodes of the first group of files, passing the inodes of the first group of files to the FSCK operation in a single iteration.  However, Burkule et al. teach a method,
in response to the buffer size being greater than a total size of the inodes of the first group of files, passing the inodes of the first group of files to the FSCK operation in a single iteration (See Burkule et al. Par. 51:  Figure 5 specifically disclose an iterative loop for performing FSCK based on buffer size)
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of BARTOS et al. and Patel et al. to have the in response to the buffer size being greater than a total size of the inodes of the first group of files, passing the inodes of the first group of files to the FSCK operation in a single iteration.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of BARTOS et al. and Patel et al. and Burkule et al. before him/her, to modify the system of combination of BARTOS et al. and Patel et al. to include the in response to the buffer size being greater than a total size of the inodes of the first group of files, passing the inodes of the first group of files to the FSCK operation in a single iteration of Burkule et al., since it is suggested by Burkule et al. such that, the method includes an object consistency check process that runs as a microservice in the cloud or as a serverless compute function to detect these inconsistencies efficiently. The service receives the instruction from the backup management system  (e.g., data domain file system (DDFS)) to perform the inconsistency detection. The process uses containers (microservices) or serverless compute functions to walk the local metadata and detect both types of inconsistencies. By using microservices or serverless computes, this system eliminates a network transfer, thus makes the consistency check process faster (See Burkule et al. Par. 33).

As per claims 7 and 14:
BARTOS et al. as modified teach a method, 
wherein the first group of files consists of files assigned a priority level above a priority threshold for cyber-resiliency for the clustered file system(See BARTOS et al. Par. 57 and 84:  Based on threshold or other measures allowing distinguishing malicious attacks from borderline attacks.  For example if the probability that a particular incident is malicious exceeds 50%, then it may be confirmed that the incident is indeed malicious. However, if a probability that a particular incident is malicious is below 10%, then it may be confirmed that the incident is benign, not malicious. If a probability that a particular incident is malicious is between 10% and 50%, then it may be confirmed that the incident is borderline malicious).  

Claims 3, 10, 17 are rejected under 35 U.S.C. § 103 as being unpatentable over BARTOS et al. United States Patent Publication No. 2016/0226904 in view of Patel et al. United State Patent Publication No. 2009/0193486 and further in view of Burkule et al. United States Patent Publication No. 2021/0117406 as applied to claims 1, 7-8, and 14-15 and further in view of KASHYAP et al. United States Patent Publication No. 2015/0169612.

As per claims 3, 10, and 17:
BARTOS et al. as modified teach a method, 
wherein identifying the first group of files in the clustered file system identifies the files that are important to the cyber-resiliency of the clustered file system further comprises(Par. 100,118: ( The security system determines that an incident is clustered into a particular incident cluster (Par. 100)) and ( The incident origin node identifies a node or a group of nodes that launched an attack by a cyber-attack (Par. 118))).
BARTOS et al. as modified do not explicitly disclose for the monitoring file operations captured; analyzing frequency patterns for how often the files are generated or updated by a given container; analyzing access patterns of how many other containers, besides the given container, access the files; and analyzing operational patterns for what types of operations are performed on the files by the other containers.  However, KASHYAP et al. teach a method,
monitoring file operations captured(See KASHYAP et al. Par. 105: The system perform monitoring operation of user access to files within a distributed file system); 
analyzing frequency patterns for how often the files are generated or updated by a given container(See KASHYAP et al. Par. 51: The method perform analysis over entries to detect user access patterns and the namenode may add an entry to a transaction log within metadata for each access and change that occurs to the file system namespace and to file system metadata including, but not limited to, each new file creation, each read access, each write access, and each change of the replication setting for a file); 
analyzing access patterns of how many other containers, besides the given container, access the files(See KASHYAP et al. Par. 51 and 58:  (Analyzing the entries to detect user access patterns) and (Pattern analysis controller for analyzing current access patterns within a distributed file system and dynamically adjusting one or more replica adjustment settings); and 
analyzing operational patterns for what types of operations are performed on the files by the other containers(See KASHYAP et al. Par. 22). 
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of BARTOS et al. and Patel et al. and Burkule et al. to have the monitoring file operations captured; analyzing frequency patterns for how often the files are generated or updated by a given container; analyzing access patterns of how many other containers, besides the given container, access the files; and analyzing operational patterns for what types of operations are performed on the files by the other containers.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of BARTOS et al. and Patel et al. and Burkule et al. and KASHYAP et al. before him/her, to modify the system of combination of BARTOS et al. and Patel et al. and Burkule et al. to include the monitoring file operations captured; analyzing frequency patterns for how often the files are generated or updated by a given container; analyzing access patterns of how many other containers, besides the given container, access the files; and analyzing operational patterns for what types of operations are performed on the files by the other containers of KASHYAP et al., since it is suggested by KASHYAP et al. such that, the method utilizes pattern analysis controller for analyzing current access patterns within a distributed file system and dynamically adjusting one or more replica adjustment setting (See KASHYAP et al. Par. 14).

Claims 4, 11, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over BARTOS et al. United States Patent Publication No. 2016/0226904 in view of Patel et al. United State Patent Publication No. 2009/0193486 and further in view of Burkule et al. United States Patent Publication No. 2021/0117406 as applied to claims 1, 7-8, and 14-15 and further in view of Jensen et al. United States Patent Publication No. 2008/0027905.

As per claims 4, 11, and 18:
BARTOS et al. as modified teach a method, 
wherein identifying the first group of files in the clustered file system identifies the files that are important to the cyber-resiliency of the clustered file system further comprises (Par. 100,118: ( The security system determines that an incident is clustered into a particular incident cluster (Par. 100)) and ( The incident origin node identifies a node or a group of nodes that launched an attack by a cyber-attack (Par. 118))).
BARTOS et al. as modified do not explicitly disclose for the analyzing a time of last access for a given file; and marking as the given file as one of passive or active based on whether the time of last access is within a threshold.  However, Jensen et al. teach a method,
analyzing a time of last access for a given file(See Jensen et al. Par. 38: The time of the last file access is examined to determine if the file is a frozen file); and 
marking as the given file as one of passive or active based on whether the time of last access is within a threshold(See Jensen et al. Par. 39: The number of file accesses over a period of time is analyzed. If the file was accessed more than a threshold number of times over the time period, then the file is placed into a category as a hot file).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of BARTOS et al. and Patel et al. and Burkule et al. to have the analyzing a time of last access for a given file; and marking as the given file as one of passive or active based on whether the time of last access is within a threshold.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of BARTOS et al. and Patel et al. and Burkule et al. and Jensen et al. before him/her, to modify the system of combination of BARTOS et al. and Patel et al. and Burkule et al. to include the analyzing a time of last access for a given file; and marking as the given file as one of passive or active based on whether the time of last access is within a threshold of Jensen et al., since it is suggested by Jensen et al. such that, the method  improving performance when reading one or more storage media by assigning locations for stored files based on a file classification and retrieval value of the data associated with particular regions of the one or more storage media(See Jensen et al. Par. 1).

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over BARTOS et al. United States Patent Publication No. 2016/0226904 in view of Patel et al. United State Patent Publication No. 2009/0193486 and further in view of Burkule et al. United States Patent Publication No. 2021/0117406 as applied to claims 1, 7-8, and 14-15 and further in view of Ozzie et al. United States Patent Publication No. 2013/0275390.

As per claims 5, 12, and 19:
BARTOS et al. as modified do not explicitly disclose for the selecting a number of Erasure Code (EC) fragments to validate for each of the files passed to the FSCK operation; and scanning the files based on priority levels of the files.  However, Ozzie et al. teach a method further comprising: 
selecting a number of Erasure Code (EC) fragments to validate for each of the files passed to the FSCK operation (See Ozzie et al. Par. 35); and 
scanning the files based on priority levels of the files(See Ozzie et al. Par. 62).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of BARTOS et al. and Patel et al. and Burkule et al. to have the selecting a number of Erasure Code (EC) fragments to validate for each of the files passed to the FSCK operation; and scanning the files based on priority levels of the files  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of BARTOS et al. and Patel et al. and Burkule et al. and Ozzie et al. before him/her, to modify the system of combination of BARTOS et al. and Patel et al. and Burkule et al. to include the selecting a number of Erasure Code (EC) fragments to validate for each of the files passed to the FSCK operation; and scanning the files based on priority levels of the files of Ozzie et al., since it is suggested by Ozzie et al. such that, the method uses erasure coded storage aggregation techniques for reducing the amount of storage capacity, or number of storage nodes, used to offer data redundancy for guarding against data loss due to hardware and/or software failure. Further, the techniques may also enable some of the computation nodes of a data center to provide storage capacity for storing third party data while simultaneously maintaining the ability to buffer their own data for the performance of computation operations (See Ozzie et al. Par.4).

As per claims 6, 13, and 20:
BARTOS et al. as modified teach a method, 
wherein the number of EC fragments are dynamically selected based on system load and resources allocated to the FSCK operation((See Ozzie et al. Par. 48: For dynamically selecting number of erasure coded fragments from storage) and (See Patel et al. Par. 123-130: The consistency check would be performed based on the total size of files).  

Allowable Subject matter
	Claim 2, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lotem et al. United States Patent Publication No. 2014/0150050,
Short United States Patent Publication No. 2004/0077090,
Hong et al. United State Patent Publication No. 2020/0193013,
Patil et al. United States Patent No. 10,079,850,
Dalmatov United States Patent Publication No. 2021/0224232,
XU et al. United State Patent Publication No. 2018/0278425.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157 

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157